DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 07 September 2021.
Claims 1-9 are currently pending and have been examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In the second initiating step, “track elapsed time” should be “tracking elapsed time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a numerical mismatch between the phrase “a second timer” and the phrase “on each of the plurality of second computing devices” in Claim 1. It is unclear if there are multiple timers on each of the plurality of second computing devices each tracking their own elapsed time values or if the same timer is being initiated on each of the plurality of second computing devices whereby each of the plurality of second computing devices share a single elapsed time value. Examiner will interpret the limitation as the former for purposes of examination. 
Claims 3 and 4 both recite “an invoice amount”. It is unclear if these recitations of “an invoice amount” are new invoice amounts or are the same as the previously recited “an invoice amount” established in Claim 1. Examiner will interpret them both to recite “the invoice amount” for purposes of examination.
Claim 5 recites the limitation "the second timer" in the detecting step.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the claim to establish a second timer in a fashion similar to Claim 1 for purposes of examination.
Claim 5 recites in part, “comparing values of the first and second timers”. It is unclear if the recited value of the second timer is the same as the previously recited “a value of the second timer” in the receiving step. Examiner will interpret it to recite “comparing a value of the first timer and the value of the second timer;” for purposes of examination.
Claims 8 and 9 recite the phrases “audio/visual” and “audio/video/pictorial” respectively. It is unclear if these forward slashes indicate “and”, “or” or “and/or” (i.e. audio and visual, audio or visual, or audio and/or visual, and etc. for Claim 9) with regards to their respective elements. Examiner will interpret the forward slashes to indicate “and/or” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites two methods and a system for usage-based payment processing. These are processes and a machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 5 and 6:
Claim 1:
“initiating a timed session between a first computing device and a plurality of second computing devices;”
“detecting termination of the timed session at the first computing device…;”
“detecting termination of the timed session at a particular one of the second computing devices…;”
“comparing values of the first and second timers;”
“automatically determining an invoice amount based at least in part on the values of the first and second timers;”
“automatically communicating the invoice amount and payment information to a payment gateway for payment and settlement of the invoice amount and a processing fee;”
“automatically receiving payment for the invoiced amount in a first account,”
“automatically receiving payment for the processing fee in a second account.”
Claim 5:
“initiating a real-time session…;”
“detecting termination of the real-time session…;”
“comparing values of the first and second timers;”
“determining an invoice amount based at least in part on the values of the first and second timers; and”
“automatically communicating the invoice amount and payment information to a payment gateway for payment and settlement of the invoice amount and a processing fee.”
Claim 6:
“automatically initiating a timed session between a first computing device and at least one second computing device in response to a predetermined interaction between the first and second computing devices;”
“automatically detecting termination of the timed session at the second computing device…;”
“automatically determining an invoice amount based at least in part on the value of the timer;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “on a first computing device”, “on a particular device” or “on a second computing device” nothing in the claims’ elements precludes the steps from practically describing Commercial or Legal Interactions. For example, but for the recited computer language, the limitations in the context of this claim describes marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity or behavior is described when setting up and performing billing and invoicing for a timed live consultation and/or pre-recorded consultation session. An agreement in the form of a contract is described when a user agrees to be billed for a timed live consultation and/or pre-recorded consultation session. If a claim limitations, under their broadest reasonable interpretation, describes Commercial or Legal Interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 7 are directed to the following:
Claim(s) 7:
“…automatically receiving payment for a processing fee in a second account.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Certain Methods of Organizing Human Activity which include Commercial and Legal Interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3-4 and 8-9 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3:
“…wherein automatically determining an invoice amount is based on the first timer value despite the second timer value.”
Claim(s) 4:
“…wherein automatically determining an invoice amount is based on the second timer value despite the first timer value.”
Claim(s) 8:
“…wherein automatically initiating a timed session is in response to the second computing device receiving audio/visual data from the first computing device.”
Claim(s) 9:
“…wherein automatically initiating a timed session is in response to an interaction selected from the group consisting of a live communication session and a pre-recorded audio/video/pictorial session.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“…on the first computing device…”
“…on each of the plurality of second computing devices…”
“receiving a pause input…from a user;”
“…on a particular device…”
“initiating a first timer…for each of the plurality of second computing devices and track elapsed time of the timed session associated with each of the plurality of second computing devices;"
“initiating a second timer…and track elapsed time of the timed session associated with each of the plurality of second computing devices;”
“…stopping the first timer;”
“…stopping the second timer associated with the particular second computing device;”
Claim 5:
“initiating a first timer…and track elapsed time of the real-time session;”
“…at a first computing device with at least one second computing device”
“…on the first computing device…”
“…at the second computing device…”
“…stopping the second timer;”
Claim 6:
“automatically initiating a timer…in response to the initiation of the timed session, and tracking elapsed time of the timed session associated with the second computing device;”
“…on the second computing device…”
“…stopping the timer;”
The computer components (the first and second computing devices) are recited at a high level of generality (i.e. as generic computing devices) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The initiating of a timer, tracking of elapsed time, pausing a timer, stopping a timer, and receiving step(s) are recited at a high-level of generality (i.e., as generally utilizing a timer to track elapsed time through general initiating and stopping, and generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 2 contain the following additional elements:
Claim(s) 2:
“receiving a pause input on a particular device from a user;”
“pausing the timer on the particular device.”
These elements are recited at a high level of generality (i.e., as simply receiving a pause input and simply pausing a timer) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computing devices mentioned above are disclosed in applicant’s specification (See paragraph [0006] of the specification). The component is described as: “The "professional" users (pros or pro users) and application users (app users or non-pro users) may use computing devices (e.g., mobile phone, tablet computer, laptop computer, desktop computer) with the time-based payment app running on their chosen computing platforms.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for initiating a timer, pausing a timer, stopping a timer and tracking elapsed times) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0258057 A1 hereinafter Chen) in view of Sherman (US 11,449,849 B2 hereinafter Sherman).

Claim 6
An on-demand payment method for a timed session comprising:
automatically initiating a timed session between a first computing device and at least one second computing device in response to a predetermined interaction between the first and second computing devices; (Chen discloses automatically initiating a triggerable event and termination of a triggerable event and recording a duration between the two events wherein a user may be in communication through phone during the time. See at least paragraphs [0015] and [0022].)
automatically initiating a timer on the second computing device in response to the initiation of the timed session, and tracking elapsed time of the timed session associated with the second computing device; (Chen discloses automatically initiating a triggerable event and termination of a triggerable event and recording a duration between the two events (i.e. timing the duration) wherein a user may be in communication through phone during the time. See at least paragraphs [0015] and [0022].)
automatically detecting termination of the timed session at the second computing device and stopping the timer; (Chen discloses automatically initiating a triggerable event and termination of a triggerable event and recording a duration between the two events wherein a user may be in communication through phone during the time. See at least paragraphs [0015] and [0022].)
automatically determining an invoice amount based at least in part on the value of the timer; (Chen discloses using the duration to determine billable hours for charge based upon the amount of time expended to provide a service. See at least paragraph [0003].)
automatically communicating the invoice amount and payment information to a payment gateway for payment and settlement of the invoice amount; and (Chen discloses automatically calculating billing information based on the recorded duration of time. Sea at least paragraph [0042]. Additionally, see the combination with Sherman below.)
automatically receiving payment for the invoiced amount in an account. (See the combination with Sherman below.)

	Although Chen does disclose automatically calculating billing information for a recorded session duration, they might not explicitly disclose automatically communicating said payment information to a payment gateway for payment and settlement of the invoice amount and might not explicitly disclose automatically receiving payment for the invoiced amount in an account. Sherman teaches that payments made for time-based services for the professional may be pre-paid (i.e. automatic) and sent through a payment gateway for automatic settlement through Automated Clearing House (i.e. automatically receiving payment for services rendered in an account). See at least column 5, lines 52-60 and column 8, line 54 – column 9, line 13.
	It would be obvious to one of ordinary skill in the art before the effective filing date to automatically process and settle invoice payments as taught by Sherman in the system of Chen because Sherman additionally teaches the motivation that this allows users to pre-pay for professional services. See at least column 4, lines 59-67.
Also, implementing automated billing as taught by Sherman in the system of Chen is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8
The method of claim 6, wherein automatically initiating a timed session is in response to the second computing device receiving audio/visual data from the first computing device. (Shen discloses triggering event may be when user receives a call (i.e. audio data). See at least paragraph [0037].)

Claim 9
The method of claim 6, wherein automatically initiating a timed session is in response to an interaction selected from the group consisting of a live communication session and a pre-recorded audio/video/pictorial session. (Chen discloses triggering event may be a user calling a client (i.e. an interaction with a live communication session). See at least paragraph [0037]. Chen discloses triggering event may be when a user begins to read and draft an email (i.e. equivalent in functionality to interacting with a pre-recorded pictorial session). See at least paragraph [0039].)


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0258057 A1 hereinafter Chen) in view of Sherman (US 11,449,849 B2 hereinafter Sherman) further in view of Sharp (US 2016/0012465 A1 hereinafter Sharp).

Claim 7
The method of claim 6, further comprising automatically receiving payment for a processing fee in a second account. (See the combination below.)

	Although, the combination of Chen/Sherman do disclose automatic payment and settlement to service providers for a timed session, they might not explicitly disclose also charging a processing fee. Sharp teaches charging a system service fee in addition to a an invoice (which examiner notes is paid to a service provider account as one of ordinary skill in the art would know). See at least paragraph [1074].
	It would be obvious to one of ordinary skill in the art before the effective filing date to also charge a system service fee because Sharp additionally teaches the motivation that additional fees may be necessary when invoicing. See at least paragraph [1074].
Also, charging an additional system service fee as taught by Sharp in the system of Chen is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note
Examiner notes a prior art search was performed for Claims 1-5 but did not result in a prior art rejection over these claims. The utilization of the two timers executed on the two computing devices to track elapsed time of the session when taken in context of their respective claims as a whole was found to not be anticipated by or rendered obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaaban et al. (US 2016/0203530 A1) discloses a system for timekeeping for professionals and consultants utilizing digital timers.
Zaents et al. (US 2014/0108644 A1) discloses methods for tracking time for record access over the web.
Cossman (US 2009/0259492 A1) discloses a system for timer based remote consultation calls for medical professionals.
Hilson et al. (EP 0903888 A2) discloses implementation of multiple timers for properly tracking time-based billing of requests for data.
Authors et al. (“System and method for smart customer centric billing optimization of SaaS-cloud enabled applications”) discloses methods for timer-based billing of services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691